[Cite as In re A.S., 2012-Ohio-2172.]


STATE OF OHIO                     )                 IN THE COURT OF APPEALS
                                  )ss:              NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

IN RE: S.S.                                         C.A. No.       26197
       A.S.

                                                    APPEAL FROM JUDGMENT
                                                    ENTERED IN THE
                                                    COURT OF COMMON PLEAS
                                                    COUNTY OF SUMMIT, OHIO
                                                    CASE Nos. DN10-12-0861
                                                               DN10-12-0862


                                 DECISION AND JOURNAL ENTRY

Dated: May 16, 2012



        WHITMORE, Presiding Judge.

        {¶1}     Appellants, Kurt and Gina Walker, appeal from a judgment of the Summit County

Court of Common Pleas, Juvenile Division, which awarded legal custody of S.S. and A.S. to the

children’s maternal aunt. This Court affirms.

                                                I

        {¶2}     A tragedy left S.S. and A.S. without parents. The children were adjudicated

dependent and placed in the emergency temporary custody of Summit County Children Services.

Subsequently, motions for legal custody were filed by (1) the maternal aunt, (2) the paternal

step-grandparents, and (3) the paternal great aunt and uncle. After trial, the court granted legal

custody to the maternal aunt. The paternal aunt and uncle filed this appeal and raise one

assignment of error for our review.
                                                 2


                                                 II

                                       Assignment of Error

       THE TRIAL COURT ERRED IN GRANTING TISHA PERMANENT
       CUSTODY AS IT WAS NOT IN THE BEST INTEREST OF THE CHILDREN,
       WAS AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE AND DID
       NOT RISE TO THE STANDARD OF CLEAR AND CONVINCING.

       {¶3}    In their sole assignment of error, Appellants argue that the trial court’s decision to

grant legal custody1 to the maternal aunt is against the manifest weight of the evidence. We

cannot address the merits of the argument because the record is incomplete.

       {¶4}    At oral argument, Appellants explained that pursuant to App.R. 9 they only

included portions of the transcripts which supported their argument. Unfortunately, Appellants

misread App.R. 9.

       {¶5}    “Judgments supported by some competent, credible evidence going to all the

essential elements of the case will not be reversed by a reviewing court as being against the

manifest weight of the evidence.” C.E. Morris Co. v. Foley Const. Co., 54 Ohio St. 2d 279

(1978), syllabus. In order for an appellate court to review a decision for “some competent,

credible evidence,” the reviewing court must have access to more than just the portion of the

transcripts that support an appellant’s argument.

       The duty to provide a transcript for appellate review falls upon the appellant. This
       is necessarily so because an appellant bears the burden of showing error by
       reference to matters in the record. * * * When portions of the transcript
       necessary for resolution of assigned errors are omitted from the record, the
       reviewing court has nothing to pass upon and thus, as to those assigned errors, the
       court has no choice but to presume the validity of the lower court’s proceedings,
       and affirm.




1
 Appellants mistakenly refer to the trial court’s decision as a granting of permanent custody,
however, the court granted the maternal aunt legal custody.
                                                  3


Knapp v. Edwards Laboratories, 61 Ohio St. 2d 197, 199 (1980). Accord App.R. 9(B). In this

matter, Appellants included only a partial transcript of the proceedings. Without the entire

transcript reflecting all of the testimony considered by the trial court, this Court cannot determine

whether the trial court’s determination is against the manifest weight of the evidence.

       {¶6}    Because the record is incomplete, this Court must presume that the trial court did

not abuse its discretion when it found it was in the best interest of the children to be placed in the

legal custody of the maternal aunt. Appellants’ sole assignment of error is overruled.


                                                 III

       {¶7}    Appellants’ assignment of error is overruled.        The judgment of the Summit

County Court of Common Pleas, Juvenile Division, is affirmed.


                                                                                 Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.
                                        4




      Costs taxed to Appellant.




                                            BETH WHITMORE
                                            FOR THE COURT



MOORE, J.
BELFANCE, J.
CONCUR


APPEARANCES:

KURT WALKER and GINA WALKER, pro se, Appellants.

SHERRI BEVAN WALSH, Prosecuting Attorney, and RICHARD S. KASAY, Assistant
Prosecuting Attorney, for Appellee.

JAMES M. CAMPBELL and JULIET K. FALCONE, Attorneys at Law, for Appellees.